Citation Nr: 0608216	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-31 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for the cause of the 
veteran's death. 

2.   Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.  He died in August 2002.  The appellant seeks benefits 
as the surviving spouse. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for the cause of the veteran's death and denied 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318. 


FINDINGS OF FACT

1.  The cause of the veteran's death was respiratory failure 
due to pulseless electrical activity and aspiration pneumonia 
that was not related to service or any aspect thereof.

2.  Neither the veteran's service-connected thrombosis of the 
right saphenous vein nor any other service-connected 
disability was the primary or a contributory cause of death. 

3.  A service-connected disability was not rated totally 
disabling for at least 10 years prior to the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established. 
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1121 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).
2.  The criteria for entitlement to dependency and indemnity 
compensation (DIC) have not been met.  38 U.S.C.A. §§ 1310, 
1318 (West 2002); 38 C.F.R. §§ 3.22, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in November 2002 and 
May 2003; a rating decision in January 2003; a statement of 
the case in May 2004; and a supplemental statement of the 
case in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of those claims by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  
Thus, VA has satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained; but, as noted in the May 
2004 statement of the case, the appellant did not authorize 
VA to obtain any medical records.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran died in August 2002.  At the time of his death, 
service connection and a 10 percent rating were in effect for 
the residual disability from thrombosis of the right 
saphenous vein since February 1946.  The appellant contends 
that the cause of death was massive pulmonary emboli related 
to his service-connected thrombosis and, therefore, that the 
cause of death should be service-connected. 

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  It is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.
38 C.F.R. § 3.312(c).

The veteran was hospitalized in August 2002 for bradycardia.  
On August 27, 2002, he died of respiratory failure, 
aspiration pneumonia, coronary artery disease, status post 
percutaneous transluminal coronary angioplasty and stenting, 
atrioventricular block status post pacemaker placement, 
hypertension, and dyslipidemia.  On the day after admission, 
the veteran underwent surgery to install a heart pacemaker.  
During the procedure, he underwent bronchoscopy and lavage.  
He later developed pansinusitis and a renal deficiency.  
Hospital records included a medical history, test results, 
and an operation procedure report, all consistent with heart 
disease and complications of pacemaker surgery.  According to 
the death certificate, the cause of death was respiratory 
failure due to pulseless electrical activity which was due to 
aspiration pneumonia (the underlying cause of death).  No 
other significant conditions were listed on the death 
certificate.  

A bilateral lower extremity venous Doppler sonogram was 
conducted 10 days before death that showed normal flow and 
compressibility throughout the evaluated segment in both 
sides.  Notably, the examination was negative with regard to 
the veteran's service-connected disability.

The appellant submitted an unsigned October 2002 letter from 
the surgeon who conducted the pacemaker procedure.  He stated 
that because the nursing staff did not report arrhythmia 
leading up to the veteran's death, his opinion was that the 
cause of death was massive pulmonary emboli.  He did not 
discuss the veteran's residual effects of thrombosis and how 
it would relate to a pulmonary embolism. The appellant also 
submitted information from non-medical sources regarding the 
saphenous vein and pulmonary embolisms, but there was no 
statement from the surgeon or any other medical provider 
explaining how this material applied to the veteran's 
condition.  

The record contains the results of three VA examinations in 
May 1946, April 1948, and May 1950 that address the veteran's 
leg disability.  The physician conducting the latter 
examination described the veteran's history of lower leg 
thrombosis including bilateral sympathectomies and ligations 
of each saphenous vein.  At the time of the examination, the 
veteran complained of cramping of his left calf muscle, 
bilateral ankle swelling, and some ache in a toe, but no 
acute recurrences of thrombosis since its first manifestation 
in military service.  No other medical evidence of record 
since 1950 addresses the veteran's service-connected 
disability. 

The Board places considerable weight on the cause of death 
stated on the death certificate.  The cause was determined by 
a hospital physician and is consistent with hospital 
treatment records for the 20 days leading to the veteran's 
death.  The opinion of the veteran's surgeon does not address 
any causal connection between the service-connected leg 
disability and a possible pulmonary embolism in August 2002.  
Furthermore, there is no competent medical evidence of record 
which shows that the veteran's service-connected thrombosis 
was a primary or contributory cause of death.  Therefore, the 
Board concludes that the veteran's service-connected 
thrombosis of the right saphenous vein was not the primary or 
a contributory cause of death. 

The Board now addresses whether any of the conditions listed 
on the death certificate (respiratory failure, heart disease, 
and aspirational pneumonia) are service-connected.
 
Generally, service connection is warranted for disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection will be rebuttably 
presumed for certain chronic diseases (such as 
arteriosclerosis and cardiovascular-renal disease) that are 
manifest to a compensable degree within the year after active 
duty.  38 U.S.C.A.
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The only medical record in the file from the veteran's 
service is a report of medical survey in November 1945.  The 
report discussed the veteran's thrombosis and reasons for his 
medical discharge.  There is no mention of complaints or 
treatment for respiratory or cardiac conditions.  Medical 
records in the file for the first four years after discharge 
include the three VA examinations discussed above.  None of 
the records mention complaints or treatment for heart or 
respiratory disease.  Therefore, the Board concludes that 
respiratory failure, heart disease, and aspirational 
pneumonia were not manifest in service or within one year of 
discharge and were not related to service or any aspect 
thereof. 

In sum, the Board concludes that the veteran's service-
connected disability was not a principal or contributory 
cause of his death and that none of the causes of his death 
are related to service or any aspect thereof. 

The Board now turns to an alternative method for evaluating a 
claim for DIC benefits.  If a veteran's death is not 
determined to be service connected, a surviving spouse may 
still be entitled to benefits.  Benefits may be payable to 
the surviving spouse of a veteran who dies, not as the result 
of the veteran's own willful misconduct, and who either was 
in receipt of compensation or would have been entitled to 
receive compensation, at the time of death for a service-
connected disability rated totally disabling.  The service-
connected disability must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death or continuously rated totally disabling for at least 
five years from the date of the veteran's separation from 
service.  The total rating may be schedular or based on 
unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22. 

In this case, the veteran's service-connected disability was 
rated as 10 percent disabling since 1946.  Since no service-
connected disability was continuously rated totally disabling 
for 10 or more years, the criteria for DIC under 38 U.S.C.A. 
§ 1318 are not met. 

Since the preponderance of the evidence is against the 
appellant's claims, the "benefit-of-the-doubt" rule is not 
for application, and the claims for service connection for 
the cause of death and DIC for a non-service-connected cause 
of death must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied. 

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


